Title: To Thomas Jefferson from Martha Jefferson Randolph, 22 March 1791
From: Jefferson, Martha (Martha Jefferson Randolph),Randolph, Martha Jefferson
To: Jefferson, Thomas



My Dear Papa
Monticello March 22. 1791

  You gave us reason to hope in your last to Mr. Randolph that there was a probability of our seeing you this summer. Your little grand daughter thinks herself entitled to a visit. I hope you will not disapoint us. My house keeping and Polly’s spanish have equally suffered from my confinement. She is beginning again to  go on tolerably for so great a habit of idleness had she contracted in one month that it has taken [her almost?] another to get the better of it. I have at last seriously [begun?] writing to my European friends tho I fear it will be a difficult [ma]tter to forward my letters to you as the post has ceased to go. Doctor Gilmer’s eldest son is arrived from Scotland in a very deep consumption. His father and mother are gone down to Shirley in all probability to take their last farewell of him, if he is still alive which they almost dispaired of when they set off. A cousin of ours Randolph Lewis is lately married to Miss Lewis of the bird. The bridegroom was 18 and she 15. Young Mr. Monroe and a Miss Elisabeth Carr daughter of old Jemmy Carr have followed their example. Polly and My self have planted the cypress vine in boxes in the window as also date seeds and some other flowers. I hope you have not forgot the colection of garden seed you promised me for Bruni. I am under some obligation to her for several things which she has sent me and for which tho not yet come to hand I am not the less grateful. Flower seeds and fruit stones would no doubt be also very acceptable tho grain de jardinage was the expression she made use of. I will send you a letter to go with the seeds or be burnt if you cannot get them. I should be extremely obliged to you My Dearest Papa for a green silk calash lined with green also, as a hat is by no means proper for such a climate as ours. The little girl grows astonishingly and has been uncommonly healthy. Adieu My dear Papa. I have read gregory and am happy to tell you it was precisely the plan which we had followed with her for [from?] her birth by Mrs. Lewis’s advice. We continue very great friends. She allways calls the child (who till you send her one will go by no other name) her grand daughter. Once more adieu my Dearest Papa your affectionate child,

M. Randolph

